Exhibit 10.1

XENITH BANKSHARES, INC.

Stock Unit Award Agreement

THIS STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of [GRANT DATE],
governs the Stock Unit award granted by XENITH BANKSHARES, INC., a Virginia
corporation (the “Corporation”), to [NAME] (the “Participant”), in accordance
with and subject to the provisions of the Xenith Bankshares, Inc. 2012 Equity
Incentive Plan (the “Plan”). A copy of the Plan has been made available to the
Participant. All terms used in this Agreement that are defined in the Plan have
the same meaning given them in the Plan.

1. Grant of Stock Unit Award. In accordance with the Plan, and effective as of
[GRANT DATE] (the “Date of Grant”), the Corporation granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, an award of
[SHARES GRANTED] Stock Units (the “Stock Units”).

2. Vesting. The Participant’s interest in the Stock Units shall become vested
and nonforfeitable to the extent provided in paragraphs (a), (b) and (c) below.

(a) Continued Vesting. The Participant’s interest in the number of whole Stock
Units that most nearly equals (but does not exceed) one-twelfth of the Stock
Units shall become vested and nonforfeitable on the last day of the month in
which the Date of Grant occurs and on the last day of the month in each of the
following ten months if the Participant continues to serve as a Director from
the Date of Grant until such date. The Participant’s interest in the remaining
Stock Units shall become vested and nonforfeitable on the last day of the
eleventh month following the month in which the Date of Grant occurs, if the
Participant continues to serve as a Director from the Date of Grant until such
date.

(b) Change in Control. The Participant’s interest in all of the Stock Units (if
not sooner vested), shall become vested and nonforfeitable on the date of a
Change in Control if the Participant continues to serve as a Director from the
Date of Grant until such date.

(c) Death or Disability. The Participant’s interest in all of the Stock Units
(if not sooner vested), shall become vested and nonforfeitable on the date that
the Participant’s service as a Director ends if (i) such service ends on account
of the Participant’s death or because of the Participant’s Disability and
(ii) the Participant continues to serve as a Director from the Date of Grant
until the date such service ends on account of the Participant’s death or
Disability.

Except as provided in this Section 2, any Stock Units that are not vested and
nonforfeitable on or before the date that the Participant’s service to the
Corporation and its Subsidiaries ends shall be forfeited on the date that such
service terminates.

3. Dividend Equivalents. The grant of the Stock Units includes the right to
receive dividend equivalents with respect to the number of shares of Common
Stock equal to the number of Stock Units. The dividend equivalents, if any, will
be accumulated (without interest) and will be settled in a single cash payment
on the same date that the vested Stock Units are settled in accordance with
Section 4.



--------------------------------------------------------------------------------

4. Settlement. The vested and nonforfeitable Stock Units shall be settled by the
issuance of a number of shares of Common Stock equal to the number of vested and
nonforfeitable Stock Units on the earliest of (i) the date of a Change in
Control, (ii) the date of the Participant’s death or (iii) two years from the
grant date If settlement occurs pursuant to clause (ii) or (iii) of the
preceding sentence, the shares of Common Stock may be issued within the ninety
day period following the Participant’s death or two years from the grant date,
as applicable. A fractional share of Common Stock will not be issued but will
instead be settled with a cash payment. Dividend equivalents, if any, payable to
the Participant shall be paid on the same date that the Common Stock is issued.

5. Transferability. The Stock Units cannot be transferred except by will or the
laws of descent and distribution.

6. Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Corporation with respect to the Stock Units until shares of
Common Stock are issued in settlement of the Stock Units. Upon the issuance of
shares of Common Stock in settlement of the Stock Units, the Participant shall
have all the rights of a shareholder of the Corporation with respect to those
shares, including the right to vote the shares and to receive all dividends on
the shares.

7. No Right to Continued Service. This Agreement and the grant of the Stock
Units does not give the Participant any rights with respect to continued service
as a Director. This Agreement and the grant of the Stock Units shall not
interfere with the right of the Corporation or a Subsidiary to terminate the
Participant’s service as a Director.

8. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia except to the extent that Virginia law would require
the application of the laws of another state.

9. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.

10. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.

11. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Corporation and any successors of the
Corporation.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement as of the date first set forth above.

 

[NAME]

 

 

XENITH BANKSHARES, INC.

By:     Title:    